Exhibit 10.3
FORM OF LETTER AGREEMENT
December 23, 2008
Re: Sterling Bancorp: UST Sequence No. 299
[Insert Name]
c/o Sterling Bancorp
650 Fifth Avenue
New York, New York 10019
Dear [Insert Name]
     Sterling Bancorp (the “Company”) has entered into a Securities Purchase
Agreement, dated December 23, 2008 (the “Securities Purchase Agreement”), with
the United States Department of Treasury (“Treasury”) as part of the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”).
     For the Company to participate in the CPP and as a condition to the closing
of the investment contemplated by the Securities Purchase Agreement, the Company
is required to establish specified standards for incentive compensation to its
“senior executive officers” (as defined below) and to make changes to certain of
its compensation arrangements. To comply with these requirements, and in
consideration of the benefits that you will receive as a result of the Company’s
participation in the CPP, you agree as follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any “golden
parachute payment” (as defined below) to you during any “CPP Covered Period”. A
“CPP Covered Period” is any period during which (A) you are a senior executive
officer and (B) Treasury holds an equity or debt position acquired from the
Company in the CPP.     (2)   Recovery of Bonus and Incentive Compensation. Any
bonus or incentive compensation payments to you during a CPP Covered Period is
subject to recovery or “clawback” by the Company if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.

 



--------------------------------------------------------------------------------



 



  (3)   Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, programs, arrangements and agreements
(including, without limitation, the Key Executive Incentive Bonus Plan, the
Stock Incentive Plan and each award agreement thereunder and any employment or
change in control severance agreement) (collectively, “Benefit Plans”)
applicable to you is hereby amended if and to the extent necessary to give
effect to provisions (1) and (2) and as required under the Securities Purchase
Agreement.

     In addition, the CPP requires the Compensation Committee of the Company’s
Board of Directors to review annually with the Company’s senior risk officers
the features of the Benefit Plans to ensure that they do not encourage senior
executive officers to take unnecessary and excessive risks that threaten the
value of the Company. If and to the extent that, as a result of any such review,
the Compensation Committee determines any revision to any Benefit Plan is
appropriate, you hereby agree to any such revisions and you agree to execute
such additional documents as the Company deems necessary to effect such
revisions.

  (4)   Definitions and Interpretation. This letter shall be interpreted as
follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in subsection 111(b)(3) of EESA and the regulations governing the
CPP.     •   “Golden parachute payment” has the same meaning as in subsection
111(b)(2)(C) of EESA.     •   “EESA” means the Emergency Economic Stabilization
Act of 2008 as implemented by guidance or regulation that has been issued and is
in effect as of the “Closing Date” as defined in the Securities Purchase
Agreement.     •   The term “Company” includes any entities treated as a single
employer with the Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing
Date). (We note that you are also delivering a waiver pursuant to the Securities
Purchase Agreement, and, as between the Company and you, the term “employer” in
that waiver will be deemed to mean the Company as used in this letter.     •  
The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).     •  
Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to, comply with Section 111 of EESA and the
regulations thereunder and the regulations governing the CPP (as in effect on
the Closing Date) and, to the maximum extent consistent with the preceding, to
permit operation

 



--------------------------------------------------------------------------------



 



      of the Benefit Plans in accordance with their terms before giving effect
to this letter.

  •   This letter will be governed by, and construed in accordance with, the
laws of the State of New York applicable to agreements made and to be performed
in New York. Any dispute arising under this letter shall be resolved by the
Federal or state courts located in New York City, New York.

            Very truly yours,

STERLING BANCORP
      By:           Name:   Dale C. Fredston       Title:   S.V.P. & Corporate
Secretary    

Intending to be legally bound, I agree
with and accept the foregoing terms.

     
 
[Insert Name]
   

 